PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT



                       No. 09-4266


  IN RE: PHILADELPHIA NEWSPAPERS, LLC, ET AL.


        CITIZENS BANK OF PENNSYLVANIA;
STEERING GROUP OF PREPETITION SECURED LENDERS,

                                              Appellants



                       No. 09-4349


     IN RE: PHILADELPHIA NEWSPAPERS, INC.,


  OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
         CITIZENS BANK OF PENNSYLVANIA;
STEERING GROUP OF PREPETITION SECURED LENDERS,

                   Official Committee of Unsecured Creditors,
                                             Appellant



      On Appeal from the United States District Court
          for the Eastern District of Pennsylvania
                  (D.C. No. 09-mc-00178)
      District Judge: Honorable Eduardo C. Robreno


                Argued December 15, 2009
                Before: AMBRO, SMITH and FISHER, Circuit Judges

                           (Opinion Filed: March 22, 2010)

                  ORDER AMENDING DISSENTING OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the published Dissenting Opinion in the above case filed
March 22, 2010, be amended as follows:

      On page 14, paragraph 3, line 6, change “contrary” to “contract”.

                                        By the Court,


                                        /s/ Thomas L. Ambro, Circuit Judge

Dated: May 7, 2010
PDB/cc: All Counsel of Record




                                           2